Exhibit 10.94

 

IRREVOCABLE LETTER OF INSTRUCTIONS TO TRANSFER AGENT Date:

 

February 9, 2015

 

To the transfer agent of MPhase Technologies, Inc.

 

Re:          Instructions to Reserve and Issue Shares

 

Ladies and Gentlemen:

 

Reference is made to that certain Forbearance Agreement dated as of February 9,
2015 (as the same may be amended from time to time, the "Forbearance
Agreement"), between mPhase Technologies, Inc., a New Jersey corporation
("Company"), and John M. Fife, an individual ("Holder"). Pursuant to the terms
of the Forbearance Agreement, the Forbearance Amount (as defined in the
Forbearance Agreement) may be converted into shares of the common stock, par
value $0.001 per share, of Company (the "Common Stock") (the shares of Common
Stock issuable upon any conversion or otherwise under the Forbearance Agreement,
the "Conversion Shares").

 

Pursuant to the terms of the Forbearance Agreement, until all of Company's
obligations under the Forbearance Agreement are paid and performed in full,
Company has agreed to at all times establish a reserve of shares of authorized
but unissued Common Stock initially equal to 1,000,000,000 shares of Common
Stock (such amount is referred to herein as the "Share Reserve") until an
increase in authorized shares is approved by the Company's shareholders;
provided that within ten (10) Trading Days (as defined below) of Company's next
shareholder meeting (the "Shareholder Meeting"), which is to be held pursuant to
the terms of the Forbearance Agreement, Company has agreed to increase the Share
Reserve (such increased amount, the "Increased Share Reserve Amount") to the
greater of (i) 2,000,000,000 shares of Common Stock, or (ii) a number of shares
of Common Stock equal to the then-current Forbearance Amount divided by the
thirty (30)-day trailing average volume weighted average price of the Common
Stock.

 

This irrevocable letter of instructions (this "Letter") shall serve as the
authorization and direction of Company to Jersey Stock Transfer LLC, or its
successors, as Company's transfer agent (hereinafter, "you" or "your"), to
reserve shares of Common Stock and to issue (or where relevant, to reissue in
the name of Holder) shares of Common Stock to Holder or its broker, upon
conversion of the Forbearance Amount, as follows:

 

1.          From and after the date hereof and until all of Company's
obligations under the Forbearance Agreement are paid and performed in full (a)
you shall establish a reserve of shares of authorized but unissued Common Stock
in an amount not less than 1,000,000,000 shares (the "Transfer Agent Reserve")
which prior to the Shareholder Meeting shall be the sole source of shares
available for conversions into Common Stock by the Holder under the Forbearance
Agreement, (b) you shall hold the Transfer Agent Reserve for the exclusive
benefit of Holder, (c) you shall issue the shares of Common Stock held in the
Transfer Agent Reserve to Holder or its broker only (subject to the immediately
following clause (d)), (d) when you issue shares of Common Stock to Holder or
its broker under the Forbearance Agreement pursuant to the other instructions in
this Letter, you shall issue such shares solely from the Transfer Agent Reserve
prior to the Shareholder Meeting; after the Shareholder Meeting you shall issue
such Shares from authorized and unissued shares of Common Stock, and not the
Transfer Agent Reserve, to the extent shares of Common Stock have been
authorized, but not issued, and are not included in the Transfer Agent Reserve;
and following the Shareholder Meeting, you shall only issue shares of Common
Stock out of the Transfer Agent Reserve to the extent there are no authorized
shares of Common Stock available for issuance other than those held in the
Transfer Agent Reserve, at which point, and upon your receipt of written
authorization from Holder, you shall then issue any shares of Common Stock
deliverable to Holder under the Forbearance Agreement from the Transfer Agent
Reserve, (e) you shall not otherwise reduce the Transfer Agent Reserve under any
circumstances, unless Holder delivers to you written pre-approval of such
reduction, and (f) you shall immediately increase the Transfer Agent Reserve to
the Increased Share Reserve Amount upon your receipt of a written request from
either Company or Holder following the Shareholder Meeting and the filing of
Amended Articles of Incorporation for the Company.

 



 

 

2.          You shall issue the Conversion Shares to Holder or its broker in
accordance with Paragraph 3 upon a conversion of all or any portion of the
Forbearance Amount, upon delivery to you of (a) a duly executed Conversion
Notice substantially in the form attached hereto as Exhibit A (a "Conversion
Notice"), and (b) either (i) written confirmation from Holder that the
Conversion Shares are registered pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the "1933 Act"), or (ii) a legal
opinion from either Holder's or Company's counsel that the issuance of the
Conversion Shares to Holder is exempt from registration under the 1933 Act or
otherwise as to the free transferability of the Conversion Shares, dated within
ninety (90) days from the date of conversion; provided, however, that (assuming
the Conversion Shares are not registered for resale under the 1933 Act) unless
such opinion of counsel indicates that, pursuant to Rule 144 promulgated under
the 1933 Act ("Rule 144") or any other available exemption under the 1933 Act,
certificates may be issued or delivered without restrictive legend in accordance
with the applicable securities laws of the United States, then any certificates
for such Conversion Shares shall bear the following restrictive legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURI flE,S LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED
FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR
OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS OR OTHER EVIDENCE ACCEPTABLE TO
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE
144 UNDER SAID ACT.

 

Please note that a share issuance resolution is not required for each conversion
since this Letter and the Forbearance Agreement have been approved by resolution
of Company's board of directors (the "Board Resolution"). Pursuant to the Board
Resolution, all of the Conversion Shares are authorized to be issued to Holder.
For the avoidance of doubt, this Letter is your authorization and instruction by
Company to issue the Conversion Shares pursuant to this Letter without any
further authorization or direction from Company. You shall rely exclusively on
the instructions in this Letter and shall have no liability for relying on any
Conversion Notice provided by Holder. Any Conversion Notice delivered hereunder
shall constitute an irrevocable instruction to you to process such notice or
notices in accordance with the terms thereof, without any further direction or
inquiry. Such notice or notices may be transmitted to you by fax, email, or any
commercially reasonable method.

 

3.          Upon your receipt of a Conversion Notice pursuant to Paragraph 2
above, you shall, within three (3) Trading Days thereafter, (a) if you are
eligible to participate in the Depository Trust Company ("DTC") Fast Automated
Securities Transfer program, and the Common Stock is eligible to be transferred
electronically with DTC through the Deposit/Withdrawal at Custodian system
("DWAC Eligible"), credit such aggregate number of DWAC Eligible shares of the
Common Stock to Holder's or its designee's balance account with DTC, provided
Holder identifies its bank or broker (by providing its name and DTC participant
number) and causes its bank or broker to initiate such DWAC Eligible
transaction, or (b) if the Common Stock is not then DWAC Eligible, issue and
deliver to Holder or its broker (as specified in the applicable Conversion
Notice), via reputable overnight courier, to the address specified in the
Conversion Notice, a certificate, registered in the name of Holder or his
designee, representing such aggregate number of shares of Common Stock as have
been requested by Holder to be transferred in the Conversion Notice. For
purposes hereof, "Trading Day" shall mean any day on which the New York Stock
Exchange is open for trading. Notwithstanding any other provision hereof,
Company and Holder understand that you shall not be required to perform any
issuance or transfer of Conversion Shares if (y) such an issuance or transfer of
Conversion Shares is in violation of any state or federal securities laws or
regulations, or (z) the issuance or transfer of Conversion Shares is prohibited
or stopped as required or directed by a court order. Additionally, Company and
Holder understand that you shall not be required to perform any issuance or
transfer of Conversion Shares if Company is in default of its payment
obligations under its agreement with you; provided, however, that in such case
Holder shall have the right to pay the applicable issuance or transfer fee
($250) on behalf of Company and upon payment of the issuance or transfer fee by
Holder, you shall be obligated to make the requested issuance or transfer.

 

2

 

 

4.                You understand that a delay in the delivery of Conversion
Shares hereunder could result in economic loss to Holder and that time is of the
essence in your processing of each Conversion Notice.

 

5.                You are hereby authorized and directed to promptly disclose to
Holder, after Holder's request from time to time, the total number of shares of
Common Stock issued and outstanding and the total number of shares that are
authorized but unissued and unreserved.

 

6.                Company hereby confirms to you and to Holder that no
instruction other than as contemplated herein (including instructions to
increase the Transfer Agent Reserve as necessary pursuant to Paragraph 1(f)
above) will be given to you by Company with respect to the matters referenced
herein. Company hereby authorizes you, and you shall be obligated, to disregard
any contrary instruction received by or on behalf of Company or any other person
purporting to represent Company.

 

7.                Company hereby agrees not to change you as its transfer agent
without first (i) providing Holder with at least 30-days' written notice of such
proposed change, and (ii) obtaining Holder's written consent to such proposed
change. Any such consent is conditioned upon the new transfer agent executing an
irrevocable letter of instructions substantially similar to this Letter so that
such transfer agent is bound by the same terms set forth herein.

 

8.                Company acknowledges that Holder is relying on the
representations and covenants made by Company in this Letter and that the
representations and covenants contained in this Letter constitute a material
inducement to Holder to enter into the Forbearance Agreement. Company further
acknowledges that without such representations and covenants of Company, Holder
would not have entered into the Forbearance Agreement.

 

9.                Company shall indemnify you and your officers, directors,
principals, partners, agents and representatives, and hold each of them harmless
from and against any and all loss, liability, damage, claim or expense
(including the reasonable fees and disbursements of its attorneys) incurred by
or asserted against you or any of them arising out of or in connection with the
instructions set forth herein, the performance of your duties hereunder and
otherwise in respect hereof, including the costs and expenses of defending
yourself or themselves against any claim or liability hereunder, except that
Company shall not be liable hereunder as to matters in respect of which it is
determined that you have acted with gross negligence or in bad faith.

 

10.             Holder is an intended third-party beneficiary of this Letter,
The parties hereto specifically acknowledge and agree that in the event of a
breach or threatened breach by a party hereto of any provision hereof, Holder
will be irreparably damaged, and that damages at law would be an inadequate
remedy if this Letter were not specifically enforced. Therefore, in the event of
a breach or threatened breach of this Letter, Holder shall be entitled, in
addition to all other rights or remedies, to an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for a specific performance of the provisions
of this Letter.

 

3

 

 

11.           This Letter shall be fully binding and enforceable against Company
even if it is not signed by you. If Company takes (or fails to take) any action
contrary to this Letter, then such action or inaction will constitute a default
under the Forbearance Agreement. Although no additional direction is required by
Company, any refusal by Company to immediately confirm this Letter and the
instructions contemplated herein to Company's transfer agent will constitute a
default hereunder and under the Forbearance Agreement.

 

12.           Whenever possible, each provision of this Letter shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Letter shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this Letter
or the validity or enforceability of this Letter in any other jurisdiction.

 

13.           By signing below, each individual executing this Letter on behalf
of an entity represents and warrants that he or she has authority to so execute
this Letter on behalf of such entity and thereby bind such entity to the terms
and conditions hereof.

 

14.           This Letter is governed by New Jersey law. By signing below, each
party to this Letter represents and warrants that such party has received good
and valuable consideration in exchange for executing this Letter.

 

15.           Each party consents to and expressly agrees that exclusive venue
for any dispute arising out of or relating to this Letter or the relationship of
the parties or their affiliates shall be in Salt Lake County, Utah.

 

[Remainder of page intentionally left blank; signature page follows] 



4

 

 

  Very truly yours,       MPhase Technologies, Inc.         By: /s/ Martin
Smiley   Name: Martin Smiley   Title: EVP



ACKNOWLEDGED AND AGREED:       HOLDER:       /s/ John M. Fife    John M. Fife  
    TRANSFER AGENT:       Jersey Stock Transfer LLC       By: /s/ Geffrey Manger
  Name: Geffrey Manger   Title: Managing Partner  

 

Attachments:

 

Exhibit A         Form of Conversion Notice

 

 

[Signature Page to Irrevocable Letter of Instructions to Transfer Agent] 

 



 

 